Citation Nr: 1520778	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for a back disability, and if so, whether service connection is warranted.

2. Entitlement to an evaluation in excess of 30 percent for right total knee arthroplasty.

3. Entitlement to an evaluation in excess of 30 percent for left total knee arthroplasty with shortening of the left leg.

4. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip.

5. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip.

6. Entitlement to an evaluation in excess of 10 percent for limitation of supination of the left elbow.

7. Entitlement to an evaluation in excess of 10 percent for limitation of extension of the left elbow.

8. Entitlement to a compensable evaluation for limitation of flexion of the left elbow.

9. Entitlement to an evaluation in excess of 10 percent for left foot arthritis/degenerative joint disease.

10. Entitlement to an evaluation in excess of 10 percent for right foot arthritis/degenerative joint disease.

11. Entitlement to a compensable evaluation for hallux valgus with bunion and degenerative changes of the right foot.

12. Entitlement to a compensable evaluation for left leg varicose veins.

13. Entitlement to a compensable evaluation for residuals of fracture of right fifth metacarpal.

14. Entitlement to a compensable evaluation for Dupuytren's contracture of the right palm.

15. Entitlement to a compensable evaluation for left ear hearing loss.

16. Entitlement to an evaluation in excess of 10 percent for hypertension.

17. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

18. Entitlement to service connection for non-union of the left big toe.

19. Entitlement to service connection for left foot hammer toes.

20. Entitlement to service connection for right foot hammer toes.

21. Whether there is new and material evidence sufficient to reopen a claim for a right ankle disability, and if so, whether service connection is warranted.

22. Whether there is new and material evidence sufficient to reopen a claim for a left ankle disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to May 1975, from January 1978 to July 1989, and from September 1989 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issues of entitlement to service connection for ulcers and right hand nerve damage have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for non-union of the left big toe and right and left foot hammer toes and whether there is new and material evidence sufficient to reopen claims for right and left ankle disabilities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In April 2010 the RO denied service connection for a back disability.  The Veteran did not appeal that decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2. New evidence received since the time of the final April 2010 rating decision denying service connection for a back disability relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim.

3. The Veteran's back disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.

4. The Veteran's right and left knee disabilities manifest with loss of flexion to no less than 115 degrees, at most intermediate weakness, and without severe painful motion.

5. The Veteran's left hip degenerative joint disease manifests with loss of flexion to no less than 100 degrees, while the Veteran retains abduction beyond 10 degrees, the ability to cross his legs, and the ability to toe-out more than 15 degrees.

6. The Veteran's right hip degenerative joint disease manifests with loss of flexion to no less than 100 degrees and limitation in the ability to independently toe-out.

7. The Veteran's left elbow disability manifests with loss of flexion to no less than 125 degrees, loss of extension to no greater than 20 degrees, and loss of supination to no less than 40 degrees, without pain and no additional functional impairment during flare-ups.

8. The Veteran's right and left foot degenerative arthritis and right foot hallux valgus with bunion are manifest with no more than moderate symptoms.

9. The Veteran's left leg varicose veins are asymptomatic.

10. The Veteran's residuals of fracture of right fifth metacarpal do not involve amputation or the functional equivalent thereof.

11.  The Veteran's left ear hearing loss is no greater than level II.

12. The Veteran's hypertension is controlled with continuous medication and does not manifest with a history of diastolic blood pressure elevation to predominately 110 or more or systolic pressure predominately 200 or more.

13. The Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The April 2010 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for an evaluation in excess of 30 percent for right total knee arthroplasty have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2014).

5. The criteria for an evaluation in excess of 30 percent for left total knee arthroplasty with shortening of the left leg have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2014).

6. The criteria for an evaluation in excess of 10 percent for limitation of flexion due to degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2014).

7. The criteria for a separate 10 percent evaluation for limitation of rotation due to degenerative joint disease of the right hip have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2014).

8. The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left hip have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2014).

9. The criteria for an evaluation in excess of 10 percent for limitation of supination of the left elbow have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (2014).

10. The criteria for an evaluation in excess of 10 percent for limitation of extension of the left elbow have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5207 (2014).

11. The criteria for a compensable evaluation for limitation of flexion of the left elbow have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2014).

12. The criteria for an evaluation in excess of 10 percent for left foot arthritis/degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2014).

13. The criteria for an evaluation in excess of 10 percent for right foot arthritis/degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2014).

14. The criteria for a compensable evaluation for hallux valgus with bunion and degenerative changes of the right foot have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2014).

15. The criteria for a compensable evaluation for left leg varicose veins have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7120 (2014).

16. The criteria for a compensable evaluation for residuals of fracture of right fifth metacarpal have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71, 4.71a, Diagnostic Code 5230 (2014).

17. The criteria for a compensable evaluation for Dupuytren's contracture of the right palm have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5229, 5227 (2014).

18. The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100 (2014).

19. The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7101 (2014).

20. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The RO denied service connection for a back condition in April 2010. The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 2010 decision.  Therefore, the April 2010 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran's back condition is related to service.  Evidence added to the record since the April 2010 denial includes a September 2013 letter authored by the Veteran's private physician in which he opined that it is "quite plausible that when [the Veteran] had his Jeep accident in Korea, he suffered the spinal injuries."

Presumed credible, the new evidence suggests that the Veteran's back condition could be related to his service.  Thus, the Board finds that new and material evidence has been submitted to reopen the claim.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

In his May 2012 claim to reopen, the Veteran stated that tank and armored vehicles are battering on the body and thus he believes his back condition was caused by his service.  In his July 2013 notice of disagreement, the Veteran contended he was in a vehicle accident in 1982 in which he was thrown from a Jeep and landed on his back and shoulders.  He reported he was treated at the field aid station and had back problems for the remainder of his service.

In September 2013 he submitted two photographs of an overturned Jeep and a letter authored by his private physician in which the physician stated that the Veteran was first noted to have compression fractures of his spine in the mid-2000s and opined that it is "quite plausible that when [the Veteran] had his Jeep accident in Korea, he suffered the spinal injuries."

The Board notes that the record does not include any earlier contentions by the Veteran that his back problems began subsequent to a Jeep accident.  Further, service treatment records do not reflect complaints of or treatment for a back condition or any injuries suffered in a Jeep accident.

In fact, the Veteran's spine was noted to be normal on service examination in November 1985, June 1989, and February 1990.  The Veteran also denied recurrent back pain on a February 1990 report of medical history.  

On VA examination in May 1990 the Veteran was noted to complain about his lower back, but the examiner found no deformity, no restriction of motion, and excellent muscle strength.  

A June 2003 private x-ray showed moderate L5-S1 degenerative changes.  Private treatment records reflect that the Veteran was evaluated for back pain in February 2005, at which time he reported that the pain had begun 19 month prior.  He reported his family physician had ordered x-rays that showed a previous injury at T11 and T12 with fracture, but the Veteran stated that he did not recall ever injuring his back.

The Veteran also did not report any specific history of trauma or injury to his back at his January 2010 VA examination.  The VA examiner opined that it is less likely than not that the Veteran's current back condition was incurred in or as a result of his service.

The Board does not find the Veteran's current contention that he injured his back in a Jeep accident in service to be credible.  Prior to July 2013, records indicate that the Veteran on multiple occasions denied any injury to his back, including to his private treating physician and the January 2010 VA examiner.  The Board gives significant probative weight to those denials, particularly the 2005 private treatment record that indicates the Veteran denied previous injury even after an x-ray suggested such.  If the Veteran had truly had had back problems since being in a Jeep accident in service, it seems most likely that he would have mentioned that to his treating medical provider.  Instead, he reported no prior injury and an onset of pain only 19 months earlier.  Service treatment records do not contain any notation of either a Jeep injury or any back injury.  Service examinations in 1985, 1989, and 1990 all found the Veteran's spine to be normal, and the Veteran himself denied recurrent back pain in 1990.  Thus, the Board finds that the evidence weighs against finding that the Veteran injured his back in a Jeep accident in service.

The Board acknowledges the September 2013 letter by the Veteran's private physician that it is plausible that the Veteran suffered his spinal injuries in his reported in-service Jeep accident.  However, the physician relied entirely on the Veteran's self-report of having been in a Jeep accident and the Board has found that the Veteran's report of an in-service Jeep accident is not credible.  Therefore, the private physician's opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  The Board also notes that the opinion, which states only that it is "plausible" is at best speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).

The Board has also considered whether the Veteran's back disability may be related to any other aspect of his service aside from his claimed Jeep accident.  Specifically, the Board notes the Veteran's statement regarding riding in tank and armored vehicles being hard on his back.  However, while a 2003 x-ray showed the Veteran had degenerative changes in his back, the evidence does not support that he had arthritis to a degree of 10 percent or more disabling within a year of his separation from service.  The evidence further does not show a continuity of symptomatology since service.  Although the Veteran has stated in connection with his claim that his back pain began in service, he himself denied recurrent back pain on a 1990 report of medical history and in 2005 reported an onset of back pain only 19 months earlier.  The Board finds those statements, made at the time he was in service and in the course of receiving medical treatment, to have significant probative value and weigh against the credibility of his current contention of back pain beginning in service.  Therefore, the Board finds that the degenerative changes in the Veteran's back did not onset in service or within one year of his separation from service.

The evidence further does not support that the Veteran's service caused his current back condition.  Although the Veteran has so opined, the Board finds that as a lay person he is not competent to offer an opinion on such a complicated medical issue, which is additionally complicated by the passage of time since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In any case, the well-reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  That individual has training, experience, and expertise that the Veteran is not shown to have.  As such, the opinion provided by the medical professional is afforded more probative weight.  That opinion is that the Veteran's current back condition is not related to his service.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).


Knees

The Veteran's right knee and left knee disabilities are rated separately under Diagnostic Code 5055, applicable to knee replacement, with a 30 percent rating for each.  

Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following replacement implantation.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

In this regard, Diagnostic Code 5256 provides a 30 percent rating for favorable angle ankylosis in full extension or in slight flexion between 0 and 10 degrees; a 40 percent rating for ankylosis in flexion between 10 and 20 degrees; a 50 percent rating for ankylosis in flexion between 20 and 45 degrees; and a 60 percent rating for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a , Diagnostic Code 5256.  The Board notes that, for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Additionally, Diagnostic Code 5261 provides a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.   38 C.F.R. § 4.71a.  Finally, Diagnostic Code 5262 provides for a 30 percent rating for malunion with marked knee or ankle disability and a 40 percent rating for nonunion of the tibia or fibula with loose motion requiring a knee brace.  38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from 0 degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71a , Plate II. 

The Board acknowledges that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that a disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating. Id. 

In his May 2012 notice of disagreement the Veteran reported pain in knees, with his right knee a 6 to 7 on a scale of 10 that increases to 8 to 9 with extended walking.  He stated his left knee pain was about 1 point less.  He reported weakness when climbing stairs.  He also reported standing is difficult for extended periods.  He said he is less stable walking and has fallen a number of times.

A September 2012 VA treatment note reflects that on testing the Veteran had normal muscle strength in his lower extremities and was able to stand from a seated position without assistance and perform deep knee bends.

At his October 2012 VA examination the Veteran reported his total knee replacements took care of his knee pain but his legs are not as strong any more.  He complained of a lack of endurance with walking despite not having pain.  On range of motion testing, right and left knee flexion were measured to 115 degrees with full extension.  On repetitive use testing there was no additional loss of range of motion but less movement than usual and strength issues were noted.  Muscle strength testing was normal as were stability tests.  The examiner stated that the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion since his right and left knee surgeries.  The Veteran reported occasional use of a cane for his feet, ankles, knees, hips, and back.

A July 2013 VA treatment note notes good range of motion of the legs.  A September 2013 VA treatment note reflects that on testing the Veteran had normal muscle strength in his lower extremities and was able to stand from a seated position without assistance and perform deep knee bends.

The Board finds that the evidence does not support that residuals of the Veteran's knee replacement surgeries have included severe painful motion or weakness.  In fact, the Veteran has reported that the surgeries took care of his pain.  The Board acknowledges that the Veteran has reported knee weakness.  However, the October 2012 VA examiner categorized the Veteran's weakness as being of an intermediate degree.  The Board acknowledges the Veteran's own complaints as to weakness in his knees as well, but finds that overall the weakness, even by the Veteran's own description, is not severe.  The Veteran is able to ambulate with only occasional use of a cane due to his various lower extremity disabilities.  His muscle strength has been found to be normal on examination.  While the Board finds that the evidence supports that the Veteran has some residual weakness, it does not more closely approximate severe weakness.  Thus, he is not entitled to a 60 percent rating under Diagnostic Code 5055.

As the evidence shows the Veteran has normal extension in his knees, no ankylosis, and no nonunion of the tibia or fibula ratings in excess of 30 percent are not warranted under Diagnostic Codes 5256, 5261 or 5262.

Therefore, the Board finds a preponderance of the evidence is against ratings in excess of 30 percent for the Veteran's right and left knee disabilities, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hips

The Veteran's right and left hip degenerative joint disease are rated separately under Diagnostic Code 5252, with a 10 percent rating for each.  

Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Id. 

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Codes 5253 and 5255 also apply to the hips.

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a.  The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  

The Veteran underwent a VA examination in October 2012.  The Veteran reported deep pain in his hips bilaterally.  He said he has an aching with prolonged sitting.  He reported flare-ups with walking, stooping, and climbing.  

On range of motion testing, right and left hip flexion were measured to 110 degrees and extension to 20 degrees with pain beginning at the end point of both movements.  Abduction was not lost beyond 10 degrees and not limited such that he cannot cross his legs.  Rotation was not limited such that he cannot toe-out more than 15 degrees.  There was no change on repetitive use testing, but the Veteran was noted to have less movement than normal and pain on movement.  Right hip internal rotation was measured to 15 degrees and left hip internal rotation to 20 degrees.  Both left and right hip external rotation was measured to 30 degrees, abduction to 35 degrees, and adduction to 15 degrees, with pain at the end of full motion on repetitive use but no additional loss of range of motion.  The Veteran had normal muscle strength.

VA treatment records show complaints of hip pain with x-ray evidence of mild arthritis.

The Veteran stated in his July 2013 notice of disagreement that he has pain with crossing his legs and is wobbly if he stands with his legs parallel to each other.  He reported he cannot toe-out at will with the right leg, although it can be done with assistance but causes pain.

As the evidence does not show the Veteran's right or left hip flexion limited to 30 degrees or less, a higher evaluation under Diagnostic Code 5252 is not warranted.  Specifically, the October 2012 VA examination shows flexion limited only to 110 degrees.  No other range of motion testing is of record, and the Veteran has not suggested that the testing done at the VA examination was inaccurate.  

Further, as range of motion testing did not show extension limited to five degrees he is also note entitled to a rating under Diagnostic Code 5251.  Malunion of the femur has also not been shown, so Diagnostic Code 5255 is not for application.

However, the Board finds the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5253 for his right hip disability.  A 10 percent rating is warranted when abduction is limited such that the legs cannot be crossed or rotation is limited such that it is not possible to toe out more than 15 degrees.  Although such limitation was not noted on the October 2012 VA examination, in his July 2013 notice of disagreement the Veteran stated that he is unable to toe-out at will with his right leg.  He reported he can do it only with assistance and even then it causes pain.  Therefore, giving the Veteran the benefit of the doubt, the Board finds he is entitled to a separate 10 percent rating.  He is not, however, entitled to a higher rating under Diagnostic Code 5253 as the evidence does not show, and the Veteran has not contended, that abduction of his right hip is limited to 10 degrees.  Rather, the Veteran has stated that he is able to cross his legs, although with pain.

The Board further finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5253 for his left hip disability.  The Board acknowledges that the Veteran reported pain with crossing his legs, but the Veteran did not report an inability to do so.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Veteran did not contend that the pain prevents him from crossing his legs and he was noted to be able to cross his legs at his October 2012 VA examination.  The Veteran further has not reported an inability to toe-out with his left leg.  Therefore, even with consideration of the DeLuca factors, the Board finds that a rating is not warranted under Diagnostic Code 5253 for the Veteran's left hip disability.

Based on the forgoing, the Board finds that a preponderance of the evidence is against higher ratings for limitation of flexion due to the Veteran's right and left hip disabilities, the benefit of the doubt doctrine does not apply, and the claim must be denied.  However, the Veteran is entitled to a separate 10 percent rating for his right hip disability for limitation of rotation.


Left Elbow

The Veteran's service-connected left elbow disability is currently rated as noncompensable under Diagnostic Code 5010-5206 for limitation of flexion, 10 percent disabling under Diagnostic Code 5010-5207 for limitation of extension, and 10 percent disabling under Diagnostic Code 5213 for limitation of supination. 38 C.F.R. § 4.71a. 

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 applies to traumatic arthritis.

Diagnostic Code 5206 provides a 10 percent disability rating for flexion of the minor forearm limited to 100 degrees, a 20 percent disability rating for flexion limited to 70 degrees, a 30 percent disability rating for flexion limited to 55 degrees, and a 40 percent disability rating for flexion limited to 45 degrees.  38 C.F.R. § 4.71a.

On VA examination in October 2012 the Veteran's left elbow flexion was measured to 125 degrees with no additional loss on repetitive-use testing.  The Veteran was noted to have less movement than usual, swelling, and deformity, but was not noted to have pain on movement.  He did not report flare-ups that affect the function of his left elbow or forearm.  No other range of motion testing evidence is of record nor is any other evidence suggesting that the Veteran has more limited flexion than measured at the October 2012 VA examination.  Thus, the Board finds that his condition does not meet the criteria for a compensable rating under Diagnostic Code 5206.

Diagnostic Code 5207 provides a 10 percent disability rating for extension of the minor forearm limited to 60 degrees, a 20 percent disability rating for extension limited to 90 degrees, a 30 percent disability rating for extension limited to 100 degrees, and a 40 percent disability rating for extension limited to 110 degrees.  38 C.F.R. § 4.71a. 

On VA examination in October 2012 the Veteran's left elbow extension was limited to 20 degrees with no objective evidence of painful motion.  The Veteran had no addition limitation in range of motion following repetitive-use testing.  He did have less movement than normal, swelling, and deformity.  No other range of motion testing evidence is of record nor is any other evidence suggesting that the Veteran has more limited extension than measured at the October 2012 VA examination.  Thus, the Board finds that his condition does not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 5207.

Diagnostic Code 5213 provides a 10 percent rating for limitation of supination of the minor wrist to 30 degrees or less.  A 20 percent disability rating is provided for limitation of pronation of the minor wrist with motion lost beyond the middle of the arc or motion lost beyond the last quarter of the arc, or loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation or the hand fixed in full pronation.  In addition, a 30 percent disability rating is warranted for loss of bone fusion with the minor hand fixed in supination or hyperpronation.  38 C.F.R. 
§ 4.71a.

On VA examination in October 2012 the Veteran reported loss of range of motion of about 40 degrees supination but no loss of pronation as compared to the right forearm.  On range of motion testing, the Veteran's supination was measured at 0 to 5 degrees.  No limitation of pronation was noted.  Therefore, the Board finds that the Veteran does not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 5213.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a compensable rating for limitation of flexion of the left elbow, a rating in excess of 10 percent for supination of the left elbow, and a rating in excess of 10 percent for extension of the left elbow.

Feet

The Veteran is currently in receipt of separate 10 percent ratings for right and left foot arthritis/degenerative joint disease under Diagnostic Code 5010-5284.  He is also in receipt of a noncompensable rating for hallux valgus with bunion and degenerative changes of the right foot under Diagnostic Code 5280.

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  The terms "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under Diagnostic 5280, severe hallux valgus is rated at 10 percent if equivalent to amputation of the great toe.  A 10 percent rating is also warranted where there has been an operation with resection of the metatarsal head.  Under Diagnostic 5281, severe hallux rigidus is to be rated under the same criteria.

On VA examination in October 2012 the Veteran's hallux valgus and hallux rigidus symptoms were noted to be mild or moderate.  The Veteran has had a metatarsal osteotomy/metatarsal head osteotomy.  The Veteran reported reduced feeling in his feet, and stated that they tingle and occasionally fall asleep; however, VA treatment records attribute his neurological symptoms to his diabetes.  The Veteran was also noted to have hammer toes on examination, but he has been denied service connection for hammer toes.

Considering the Veteran's overall service-connected right and left foot conditions, the Board finds his condition does not more closely approximate moderately severe residuals.  The Veteran is able to ambulate without the use of assistive devices, reporting pain in his feet only with prolonged ambulation.  Therefore, the Board finds he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5284.

Further, the Board finds he is not entitled to a separate compensable rating for his hallux valgus under Diagnostic Code 5280 as his hallux valgus symptoms have been considered in awarding the 10 percent rating for his right foot disability under Diagnostic Code 5284.  The evaluation of the same disability under various diagnoses, known as pyramiding, is not permitted.  38 C.F.R. § 4.14 (2014).

Varicose Veins

The Veteran's leg varicose veins disability has been rated as noncompensable pursuant to Diagnostic Code 7120.  Under Diagnostic Code 7120, varicose veins are rated as follows: 10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104. 

On VA examination in October 2012 the Veteran was noted to have asymptomatic palpable and asymptomatic visible varicose veins.  The examiner found minimal to mild asymptomatic nontender varicose veins on the posterior legs.  The examiner stated that there is no disability related to the mild varicosities.  He further stated that the Veteran may want to wear job stockings for support of the varicosities to prevent progression during prolonged sitting or prolonged standing.

Although VA treatment records from 2013 and 2014 indicate the Veteran has had lower extremity edema, he has been treated with Lasix, and varicose veins have not been identified as a contributing cause.  Treatment records do not show that the Veteran has been prescribed to wear compression hosiery to relieve symptoms of edema or aching and fatigue or that he does so, or needs to elevate his left leg to relieve any symptoms.  In fact, treatment records do not indicate that since the October 2012 VA examination that the Veteran has reported any symptoms related to his left leg varicose veins. 

As a preponderance of the evidence suggests the Veteran's varicose veins are asymptomatic, the Board finds he is not entitled to a compensable rating.

Right Fifth Finger

The Veteran's residuals of fracture of right fifth metacarpal are rated as noncompensable under Diagnostic Code 5299-5230. 

Under Diagnostic Code 5230, a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71.

The Board also notes that Diagnostic Code 5227 applies to ankylosis, either favorable or unfavorable, of the ring or little finger.  See 38 C.F.R. § 4.71.  However, even if ankylosis were shown, Diagnostic Code 5227 may not serve as a basis for the assignment of a compensable rating.  

A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.  In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216. 

On VA examination in October 2012 the Veteran reported some locking of his right fifth finger, more often in the cold.  On testing, he had less movement than normal, deformity, and mild trigger finger in the finger.  He was noted to have minimal loss of range of motion in flexion and extension.  The examiner noted that the Veteran has lost minimal fine movement capability in the finger due to catching with flexion.  The Veteran explained in his notice of disagreement that when closing his hand his little finger curls up and then locks up, requiring manual straightening.  There is no other evidence suggesting the VA examination was inaccurate or the Veteran's condition has changed.  

Therefore, as there is no evidence of  ankylosis of the metacarpophalangeal and proximal interphalangeal joints resulting in the functional equivalent of amputation, a compensable rating is not warranted.

A compensable evaluation under Diagnostic Code 5003 is also not warranted as there is no x-ray evidence of degenerative arthritis of a group of minor joints.  See 38 C.F.R. § 4.71a.

Moreover, the Veteran is not entitled to a compensable rating based on functional loss as the Veteran's noncompensable rating is the maximum disability rating available based on symptomatology that includes limitation of motion.  Therefore, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston, 10 Vet. App. 80.  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

Based on the forgoing, the Board finds the Veteran is not entitled to a compensable rating for his right fifth finger disability.

Dupuytren's Contracture

The Veteran has been assigned a noncompensable rating for Dupuytren's contracture of the right palm under Diagnostic Code 5229-5227.

Diagnostic Code 5229 provides the rating criteria for limitation of motion of the index or long finger.  Diagnostic Code 5227 directs that unfavorable or favorable ankylosis of the ring or little finger, whether it affects the minor or major hand, likewise warrants no more than a noncompensable disability rating.  38 C.F.R. § 4.71a.  

Special monthly compensation is warranted where there is loss of use of a hand such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); see also 38 C.F.R. § 4.63.

The Veteran has also argued that the VA should consider an evaluation under Diagnostic Code 5307 for impairment of function of muscle group VII affecting flexion of the wrist and fingers.  Diagnostic Code 5307 provides for a noncompensable rating for a slight disability, a 10 percent rating for a moderate disability, a 20 percent rating for a moderately severe disability, and a 30 percent rating for a severe disability.

On VA examination in October 2012 the examiner noted minimal tenderness in the Veteran's right palm, also a nodule in the palm of the right hand associated with flexion of the right ring finger and right small finger.  The Veteran had less movement than normal and mild trigger finger in his little and ring fingers.  He had no ankylosis and minimal loss of range of motion of the ring and little fingers on flexion and extension.  There was no limitation of motion or evidence of painful motion for any other fingers.  The examiner stated that the Veteran had minimal loss of grip strength and may have difficulty with repetitive firm gripping.  

In his July 2013 notice of disagreement, the Veteran reported that his right hand disability interferes with his ability to make a fist and affects his grip strength.  He stated that a piece of paper slips out of his hand.

The Board finds that the Veteran's Dupuytren's contracture of the right palm does not warrant a compensable rating.  Absent some showing limitation of motion of digits other than the right ring and little fingers, some ankylosis, or functional impairment akin to amputation, a compensable rating is not warranted under Diagnostic Code 5227 nor is special monthly compensation warranted.  The Board has also considered whether the condition could be rated under Diagnostic Code 5307, but finds that even if so, the condition is no more than mild and thus would not be entitled to a compensable rating.  Again, the Veteran's Dupuytren's contracture affects only his ring and small fingers with minimal loss of range of motion and causes only minimal loss of grip strength.  The Board acknowledges the Veteran's own statements regarding his difficulty holding a piece of paper due to the affect his condition has on his grip.  However, even taking into consideration those statements, the Board finds that the Veteran's disability is no more than mild.

Therefore, the Board finds a preponderance of the evidence is against a higher rating for Dupuytren's contracture of the right palm, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Left ear hearing loss

The Veteran is presently in receipt of a noncompensable evaluation for his left ear bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2014).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (2014). However, considering the Veteran's audiological evaluation results as noted below, 38 C.F.R. § 4.86 does not apply to this case.

The Veteran underwent a VA audiological examination in October 2012.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
35
45

His speech discrimination score was 84 percent in the left ear.

Applying the results of the examination to the tables laid out by the regulations shows level II hearing loss for his left ear.  His non-service connected right ear is assigned a Roman numeral for hearing impairment of I.  Thus, his hearing loss is rated as noncompensable.

While the Board acknowledges the hearing difficulties that the Veteran has reported, such as difficulty hearing in noisy places, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann, 3 Vet. App. 345.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Hypertension

The Veteran is currently assigned a 10 percent rating for hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling. 38 C.F.R. § 4.104.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.

On VA examination in October 2012 the Veteran was noted to take continuous medication for hypertension.  He was not noted to have a history of a diastolic blood pressure elevation to predominately 100 or more.  A sitting blood pressure reading at the examination was 140/80 and a standing reading was 135/75.

A December 2013 VA treatment note reflects that the Veteran reported checking his blood pressure at home every morning and usually has a systolic blood pressure of 115-120.  His blood pressure was 111/71 at the appointment.

Thus, the evidence does not suggests that the Veteran meets the criteria for a rating in excess of 10 percent as his diastolic and systolic readings are not predominately at the levels listed under Diagnostic Code 7101.  As such, the Board finds a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Extraschedular Evaluation

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's disabilities of his right and left knee, left and left hip, left elbow, right and left foot, left leg varicose veins, residuals of fracture of right fifth metacarpal, Dupuytren's contracture, left ear hearing loss, and hypertension.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including knee limitation of motion and weakness; hip pain and limitation of flexion and rotation; left elbow limitation of flexion, extension, and supination; right foot hallux valgus and bilateral foot pain with prolonged ambulation; limitation of motion of the right ring and little fingers; mild loss of grip strength in the right hand; left ear hearing loss; and controlled hypertension are all contemplated in the ratings assigned.  As such, it would not be found that any of the disabilities met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's service-connected disabilities discussed above.  As discussed below, the Board finds that together the Veteran's service-connected disabilities do render him unemployable, and the Board has awarded TDIU.

Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether the veteran has one disability ratable at 40 percent or more, disabilities affecting a single body system will be considered as one disability. See 38 C.F.R. § 4.16(a)(2).  The Veteran has a combined rating of 80 percent.  Although no one disability is rated at 40 percent or more, his orthopedic disabilities combined are greater than 40 percent.  Therefore, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran reported he last worked in 2008 in construction management.  He reported he can no longer do that work as he cannot climb or crawl into tight corners, thus he was unable to inspect the properties.  He contends his service-connected disabilities render him unemployable.

Specifically, the Veteran told the October 2012 VA examiner that his foot condition prevents him from climbing ladders and being sure-footed.  He further stated that his bilateral hip disability affects his ability to perform his job duties due to pain, and having to navigate steps, ladders, and rough surfaces.  He reported pain in his hips with prolonged ambulation and prolonged sitting as well as pain in his feet with prolonged ambulation.  The Veteran reported his knee condition limits his walking due to weak legs.  He reported occasional use of a cane to ambulate.  

The VA examiner opined that due to the conditions of the Veteran's lower extremities he would be limited to less than 30 minutes of standing or ambulation, should use stairs infrequently, and avoid unprotected heights.

With regard to his upper extremities, the VA examiner noted the Veteran's left elbow condition causes mild loss of range of motion and loss of full strength.  His right hand condition causes minimal loss of grip strength and he made have difficulty with repetitive firm gripping.  He has also lost minimal fine movement capability of the small right finger due to catching with flexion.  The VA examiner opined that the Veteran's upper extremity conditions may cause difficulty with frequent repetitive gripping, frequent grasping, or doing frequent fine manipulative work.

The examiner found the Veteran had no limitations due to the mild varicosities of the lower extremities.  The examiner also found the Veteran is not limited by his hypertension as it is under control.  At his VA audiological examination the Veteran reported he has learned to live with his tinnitus and it does not in and of itself keep him from gainful employment.  He reported his hearing loss causes some difficulty understanding conversations in noisy places that would not keep him from gainful employment.

The VA examiner noted the Veteran is able to perform activities of daily living and to go hunting with the assistance of his ATV.  Thus, the VA examiner concluded that the Veteran would be able to engage in gainful employment, at least at the sedentary level.

The Veteran's TDIU application indicates that he has worked in construction management since at least 2000.  His 2008 Social Security disability determination states that in the past 15 years the Veteran's work has most closely resembled construction manager, physical education teacher, and pool manager.

The Board acknowledges the VA examiner's opinion that the Veteran would be able to engage in sedentary employment.  However, the Board notes that the determination of unemployability is a factual determination to be made by the Board and is not strictly a medical question.  The Veteran's employment history shows a heavy reliance on physical work and does not indicate any experience with sedentary employment.  The Veteran has explained, and his medical examinations support, how his service-connected physical limitations preclude him from continuing his career in construction management.  In particular, the VA examiner noted that the Veteran's lower extremity disabilities would limit the Veteran to less than 30 minutes of standing or ambulation, infrequent use of stairs, and require avoiding unprotected heights.  Further, the medical evidence indicates that the Veteran, even if he were to have the skill set necessary for sedentary employment, would be limited by his service-connected upper extremity disabilities, which the VA examiner has noted would cause difficulty with frequent repetitive gripping and grasping and doing frequent fine manipulative work.

The Board finds that giving the Veteran the benefit of the doubt, the evidence does not support that the Veteran, under the circumstances presented here and given his prior work experience, is employable due to his service-connected disabilities.

Therefore, the Board finds that the Veteran is entitled to TDIU.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2012, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including the Veteran's increased rating and TDIU claims, as well as what evidence must be submitted to reopen and substantiate the claim for service connection.  The letter explained what evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations with respect to his increased rating and TDIU claims in October 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that no VA examination was provided in connection with the Veteran's claim to reopen his claim for service connection for a back disability, although one was provided in January 2010.  However, as the Board reopened the claim based on the Veteran's contention that he injured his back in a Jeep accident in service, but the Board has found that contention not credible, the Board finds that no new VA examination is necessary as the January 2010 VA examination was adequate and considered all credible evidence.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disability is denied.

An evaluation in excess of 30 percent for right total knee arthroplasty is denied.

An evaluation in excess of 30 percent for left total knee arthroplasty with shortening of the left leg is denied.

An evaluation in excess of 10 percent for limitation of flexion due to degenerative joint disease of the right hip is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the left hip is denied.

A separate 10 percent rating, but no higher, for limitation of rotation due to degenerative joint disease of the right hip is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

An evaluation in excess of 10 percent for limitation of supination of the left elbow is denied.

An evaluation in excess of 10 percent for limitation of extension of the left elbow is denied.

A compensable evaluation for limitation of flexion of the left elbow is denied.

An evaluation in excess of 10 percent for left foot arthritis/degenerative joint disease is denied.

An evaluation in excess of 10 percent for right foot arthritis/degenerative joint disease is denied.

A compensable evaluation for hallux valgus with bunion and degenerative changes of the right foot is denied.

A compensable evaluation for left leg varicose veins is denied.

A compensable evaluation for residuals of fracture of right fifth metacarpal is denied.

A compensable evaluation for Dupuytren's contracture of the right palm is denied.

A compensable evaluation for left ear hearing loss is denied.

An evaluation in excess of 10 percent for hypertension is denied.

TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

With respect to the claim for entitlement service connection for non-union of the left big toe and right and left foot hammer toes and whether there is new and material evidence sufficient to reopen claims for right and left ankle disabilities, the Board finds that remand is required for the AOJ to issue a statement of the case (SOC).

In October 2014 the RO denied the Veteran's claims.  In November 2014 the Veteran filed a notice of disagreement.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case concerning his claims for entitlement service connection for non-union of the left big toe and right and left foot hammer toes and whether there is new and material evidence sufficient to reopen claims for right and left ankle disabilities.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


